Title: From University of Virginia Board of Visitors to Philip Norborne Nicholas, 11 July 1821
From: University of Virginia Board of Visitors
To: Nicholas, Philip Norborne

This indenture made on the 11th day of  July one thousand eight hundred and twenty one, between Thomas Jefferson of Albemarle on the one part and Philip Norborne Nicholas and William Nekervis both of the city of Richmond on the other part witnesseth that whereas Thomas J. Randolph of the same county of Albemarle and Bernard Peyton of the sd city of Richmond have made themselves responsible to the Farmer’s bank of Virginia for  one sum of 2500. D. and one other sum of four thousand Dollars paid by the sd bank on the notes of the sd Thomas, endorsed by the sd Thomas J. and Bernard and may hereafter continue their responsibility by endorsing renewed notes for the sd sums or  parts thereof; or may make themselves responsible by endorsing other & future notes of the sd Thomas to the sd bank and the sd Thomas being desirous to indemnify the sd Thomas J. and Bernard against all loss & inconvenience by the payment of the sd sums or any part of  them, hath executed this trust deed. Now this indenture witnesseth that the sd Thomas, in consideration of the premisses, and of the sum of one Dollar to him in hand paid by the sd Philip Norborne and William, hath granted bargained and sold unto the sd Philip Norborne and William their heirs and assigns for ever, and to the survivor of them, the heirs and assigns of such survivor, certain parcels of land in the sd county of Albemarle adjacent to the town of Milton and the Rivanna river, one parcel whereof Begins at the Northwestern corner of the sd town, which is a corner also on the backline of the Dower lands of Elizabeth Henderson, thence along the sd backlines Southwestwardly & Westwardly to the sd river, and up the same to an antient chesnut on it’s Southern bank former corner to Bennet Henderson decd and the sd Thomas, thence along the antient dividing lines between the sd Bennett & Thomas to the line of  thence along the lines of the sd Eli, of John Watson, & Martin  boundary of the sd town, and thence Westwardly & Northwardly  of the sd town to it’s Northwest corner aforesd at the Beginning  by estimation seven hundred and eighty one acres: also all the lots of land between the sd town and river, seven in number, now held by the sd Thomas, to wit, the lots distinguished by the numbers 3. 4. 5. 7. 8. 9. 10. which last No 10. corners also at the North West corner of the town at the beginning of the former parcel, and which seven lots contain fourteen acres, comprehending the Warehouses of the Milton inspection and making with the other parcel 795. acres. To have and to hold the sd several parcels of 795. acres of land with their improvements and appurtenances to the sd Philip Norborne and William, their heirs and assigns, & to the survivor of them, the heirs & assigns of such survivor for ever. In trust nevertheless, and for the sole use and purpose that if the sd Thomas his heirs, exrs or admrs shall fail to pay to the sd Farmer’s bank of Virginia, whenever required by the sd bank, the sd sums of 2500 and four thousand Dollars or any part thereof due or to become due on the Notes aforesd, or on any future note or notes which may be given by the sd Thomas to the sd bank either in renewal or continuation of the sd original notes or for any other purpose  endorsed by the sd Thomas J. and Bernard, or either of them that then it shall be lawful for the sd Philip Norborne & William or either of them, or the survivor of them, or the heirs, exrs or admrs of either, or of such survivor (having first advertised the time & place of sale for two months in some newspaper published in Richmond) to sell the aforesd parcels of land for ready money to the highest bidder; and out of the proceeds thereof to pay the aforesd debts, interest and all charges of sale, and the overplus, if any, return to the sd Thomas, or his legal representative. And the sd Thomas, his heirs exrs & admrs, to the sd Philip Norborne and William their heirs, exrs, or admrs, & to the survivor and his heirs, exrs and admrs, the sd several parcels of land, with their appurtenances will for ever warrant and defend. In Witness whereof the sd Thomas hath hereto set his hand & seal on the day & year before written. Signed, sealed and delivered in presence of   William Bankhead Nicholas P. Trist   James M. RandolphTh: Jefferson